Epes, J.,
concurring:
I concur in the reversal of this judgment on the ground that the instructions ’ given should have been so modified as to tell the jury plainly that in such a case a higher degree of care is required when young' children are involved than when adults are involved. But I do not concur in all that is said therein.
In my opinion, some of the language of the opinion seems, at least, to imply that it is negligence per se for the driver of an automobile to pass at a speed of from eighteen to twenty miles an hour, a child; five years of age, who is standing upon, or walking along the side or shoulder of the road.
There seems to be a tendency to permit questions relating to primary negligence on the part of a person driving an automobile which strikes a child to become confused by principles applicable to the question of the capacity of the child to be guilty of contributory negligence. The fact that a child who is too young to be guilty of contributory negligence is seen by the driver of an automobile, as he approaches, to be walking along the side of the road, and that the child was injured by the automobile when he darted in front of it as it passed him, does not, without more, prove the driver guilty of negligence in injuring the child.
While it is true that a young child, of the age here involved, is deemed to be incapable of being guilty of contributory negligence, this does not make the driver of an automobile on the highway an insurer of the safety of such a child, who is walking along the side of the highway on *50which, he is traveling; nor does the mere fact that the driver of an automobile proceeds to pass, at from eighteen to twenty miles an hour, a young child who is standing upon or walking along the side or shoulder of the highway, without more, constitute actionable negligence. Especially is this true in a case in which, in response to a warning signal given by the driver of the automobile, the child has left the traveled portion of the road, gone to a place of safety on the side or shoulder of the road, and has shown no evidence of returning or inclination to return to a place of danger in the road until just as the automobile is practically opposite him.